CaSe: 2219-mj-OOJ_62-C|\/|V DOC #Z l Filed: 03/04/19 Page: l Of 3 PAGE|D #Z l

.-\O 9| (Rc\‘. US/'t,`l‘)] L'ritninu| Contpluint AUSA l'll,ll\i€t'

UNITED STATES DISTRICT CoURT

f`or the

Southern District ot`Ohio

United States ot` America
V.
Hugo Osmin ORT|Z-Linares

CaseNo. OQ_‘ /Q’mj / /(F?\

\_d\,¢\./\./\_/v

I)e}"eii¢.'mt!is)

CRIMINAL COMPLAINT

|. the complainant in this case. state that the following is true to the best ot`my knowledge and beliet`.

On or about the date(s) ot` ___ g_2_/15!2Q_1_Q _ in the county ot` Franl<|in in the
_ _Southern District ot` ___Qnig _ . the defendant(S) violated:
C'r)c)'c Secli`cm (Qlj‘eti.s‘e Dc.\'c)'ipti`on
8 U.S.C. 1326 (a) and (b)(1) being an alien, that is, a citizen of E| Salvador who was ordered deported and

removed from the United States on or about 01/06/2017, following a
conviction for |mproper|y Hand|ing a Firearm in a |\/‘lotor Vehicle (F4), a
telony, in the Southern District of Ohiol was found on or about 02/‘[5/2019 in
Co|umbus, Ohio, without, prior to his re-entry and at a place outside the
United States, obtaining the consent of the Attorney General or the Secretary
of the Department of l~lome|and Security to re-app|y for admission to the
United States, in violation of 8 U.S.C. 1326(a) and (b)(‘l).

This criminal complaint is based on these t`acts:

see attached at‘Hda\/it

31 Contintied on the attached sheet.

M/f“t/`~

 

C`ompz'r.'iii¢.'ii.' `.\' .s'."g)tc!!m'€

M_§ttbew _J._§_a|LnQ_n,_ Deportation Otflcer (|CE)

Pr'r`rzl¢'</nume wild title

Swol‘n to be|"ore me and signed in my presence.

Dar@= g `Ll`_ ll _ M w

./m/gu '.v l\'i`s;ii:.'m."e

/

City and state: Qo|umbu_$, Ohio 7 _ _ Che|se Vascure. U.S._ l\_/l_agis_tra_te__t_]udge_ _ __

l’ri`mm' name amf title

CaSe: 2219-mj-OOJ_62-C|\/|V DOC #Z l Filed: 03/04/19 Page: 2 Of 3 PAGE|D #Z 2

AFFIDAVIT OF
MATTHEW J. SALMON
DEPORTATION OFFICER
IMMIGRATION AND CUSTOMS ENFORCEMENT

1, Matthew J. Salmon, being first duly sworn, depose and say:

1. I am a Deportation Officer with over 16 years of experience with United
States Immigration and Customs Enforcement (ICE), United States
Citizenship and Imrnigration Services, and the United States Border Patrol. I
am assigned to the Columbus, Ohio Office of Enforcement and Removal. 1
have investigated both criminal and administrative matters involving aliens in
the United States. I have a Bachelor’s Degree in Criminal Justice from
Marshall University. I have successfully completed the U.S Border Patrol
Agent course at the Federal Law Enforcement Training Center at Charleston,
SC.

My investigation has revealed the following facts:

2. On or about 12/06/2015, Hugo ORTIZ-Linares, a citizen of El Salvador, was
arrested for Improperly Handling Firearms in a Motor Vehicle (F4) under
Section 2923.16 of the Ohio Revised Code. On or about 07/27/2016, ORTIZ-
Linares was convicted of this offense. ORTIZ-Linares was sentenced to two
(2) days incarceration and two (2) years Community Control.

3. On or about 11/08/2016, ORTIZ-Linares was arrested by ICE Deportation
Officers in Colurnbus, Ohio. At this time, ORTIZ-Linares was charged
administratively as an inadmissible alien under Section 212(a)(6)(A)(i) of the
Immigration and Nationality Act and issued A209 151 042. On or about
11/21/2016, ORTIZ-Linares was ordered removed from the United States to
El Salvador by an Immigration Judge (Cleveland, OH). On or about
01/06/2017, ORTIZ-Linares was physically removed from the United States
to El Salvador via Alexandria, LA. Prior to his removal, ORTIZ-Linares
surrendered his fingerprint and photo for Immigration Forrn I-205 (Warrant of
Removal/Deportation), a document that he signed. ORTIZ-Linares’s
departure was witnessed and signed by an Immigration Officer.

4. On or about 02/15/2019, ORTIZ-Linares was targeted and arrested as a
previously removed criminal alien by Deportation Officers with ICE/ERO in
Columbus, OH (SDOH). It was determined after a verification of fingerprints
that ORTIZ-Linares had a prior order of removal from the United States and
that ORTIZ-Linares Was subject to prosecution for illegal re-entry, having
been found in the United States after being barred for a period of ten years.

CaSe: 2219-mj-OOJ_62-C|\/|V DOC #Z l Filed: 03/04/19 Page: 3 Of 3 PAGE|D #Z 3

5. Records checks confirmed that ORTIZ-Linares did not receive permission
from the Attorney General of the United States or the Secretary of the
Department of Homeland Security for this entry.

Your Affiant submits that the foregoing facts establish probable cause that
ORTIZ»Linares has committed a violation of8 U.S.C. §§ 1326(a) and (b)(l`),
being an alien who: (l) subsequent to having been convicted ofa felony; (2)
was denied admission, exciuded, deported, or removed, or departed the U.S.
while and order of exclusion, deportation or removal was outstanding; (3)
thereafter entered, attempted to enter, or at any time was found in the United
States; and (4) did not have consent from the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission
to the United Sates prior to either his re-embarl<ation at a place outside the
United States or his application for admission from a foreign contiguous
territory.

/M/t/t/f/L

l\/latthew .l. Salmon
Deportation Officer
lmmigration and Customs Enforcement

Sworn before me and subscribed in my presence on this Li day of
l\/larch, 2019.

a >j@

 

United Statemagisti'ate Judge

